               Case 1:18-cr-00029-JRH-BKE Document 93 Filed 05/15/19 Page 1 of 1
GAS 187{Rcv. 07/08)Exhibit and Witness List



                                       United States District Court
                                                   Southern District of Georgia

                                                                                                          EXHIBIT AND WITNESS LIST

                                                                                                         CASE NUMBER:

 PRESIDlf^ JUDGE                                           PLAINTIFF'S ATTORNEY                                     DEFENDANTS ATTORNEY

                                                                                                                    Prt "OpCXJ^cocr^,
 TRIAL DATE(                                               COURT REPQJi:i;ER                         .              COURTROOM DEPUTY


               \       1
 PLF.   DBF.         DATE.
                                  MARKED ADMITTED                                        DESCRIPTION OF EXHIBITS. AND WITNESSES
  NO.   NO.        OFFERED




               —¥—F
                                     >c                         ixxc^                                    cyf f<30\ \)J\Von 'Pnacec-




                                                            lo{dcv7i. CXcfxc.




include a notation as to the location of any exhibit not held with the case file or not available because ofsize.

                                                                                                                             Page 1 of    Pages
